Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered October 25, 1984, convicting him of robbery in the second degree and burglary in the second degree, upon a jury verdict, and imposing sentence as a second felony offender.
Ordered that the judgment is affirmed.
The defendant’s assertion that the prosecutor made improper remarks during summation is not preserved for appellate review. Although the defendant moved for a mistrial after the prosecutor had concluded his summation, the motion was untimely. It is well established that in order to preserve an *553issue for appellate review, a motion for a mistrial or an objection must be made at the time of the impropriety, and a belated motion which does not give the trial court an opportunity to remedy the error complained of will not preserve the issue (see, CPL 470.05; People v Bruen, 136 AD2d 648, 649).
In any event, the record reveals that the prosecutor’s comments constituted a fair response to the defendant’s summation and did not deny him a fair trial (see, People v Centino, 133 AD2d 776).
Finally, there is no basis in the record to disturb the trial court’s sentence, which we do not find unduly harsh or excessive (People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Spatt and Balletta, JJ., concur.